Citation Nr: 1707544	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for laceration scars on the index and long fingers of the right hand.

2.  Entitlement to an increased rating in excess of 20 percent, effective October 24, 2011, for functional impairment of ankylosis of the index and long fingers of the right hand.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

(The issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.

In November 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot will be adjudicated in a separate decision because another Veterans Law Judge held a hearing and took testimony on that issue.  38 C.F.R. § 20.707 (2016).

The Board remanded these issues for further development in March 2010, September 2011, July 2013, April 2015, and February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In this case, a remand is necessary to ensure compliance with the Board's February 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The claims file contains a November 2013 supplemental statement of the case (SSOC) that belongs to a different Veteran.  In February 2016, the Board remanded this appeal with the following instruction:

Document for the record whether an SSOC was issued for the claims on appeal in November 2013.  Additionally, review the November 2013 SSOC of record and associate this SSOC with the correct claims folder.

To date, the AOJ has not responded to this remand directive, and the record still contains a November 2013 SSOC for a different Veteran.

Further, the claims file contains a January 2017 letter and authorization from the Social Security Administration (SSA) requesting VA medical records.  This letter suggests that there may be SSA records relevant to the issues on appeal.  The claims file does not contain any SSA records, and does not indicate that VA has attempted to obtain relevant SSA records.  Upon remand, any available SSA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Document for the record whether an SSOC was issued for the claims on appeal in November 2013.  Additionally, review the November 2013 SSOC of record and associate this SSOC with the correct claims folder. 

2.  Obtain any outstanding, relevant VA treatment records, including VA treatment records since September 2016, and associate them with the claims file.

3.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

4.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

